DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10560331. Although the claims at issue are not identical, they are not patentably distinct from each other because the applicant omit some elements which are strikethrough from the claims in order to broaden the claims as following:
Applicant					      Patent
1.  A broadband network gateway (BNG) controller that manages virtual BNG (vBNG) instances, the BNG controller comprising: 
a memory; 

a network subscriber database (NSDB) configured to store vBNG instance information for one or more subscriber devices, the vBNG instance information specifying a plurality of vBNG instances operable by one or more edge routers, wherein the plurality of vBNG instances are configured to receive requests to access service provider services from the one or more subscriber devices and to selectively authenticate the one or more subscriber devices for network services based on authentication information included in the requests to access services provider services;  and one or more core applications operable by the one or more processors, wherein the one or more core applications include a network instance and configuration manager (NICM) configured to 

to output, to an edge router of the one or more edge routers, an instruction to generate the additional vBNG instance at the edge router.






2.  The BNG controller of claim 1, wherein the one or more core applications include a network resource manager (NRM) configured to: 
receive a notification of insufficient resources from a particular vBNG instance of the plurality of vBNG instances; and output, to the NICM, a request to generate the additional vBNG 
3.  The BNG controller of claim 3, wherein the one or more core applications include a network load balancer (NLB) configured to load balance the plurality of vBNG instances based on the vBNG instance information and wherein the NRM is further configured to: output, to the NLB, a notification for recomputing load balancing in response to receiving the notification of insufficient resources; and output, to the NLB, an instruction to recompute load balancing for the additional vBNG instance, wherein the NLB outputs a load balancer credit to the additional vBNG instance in response to 
4.  The BNG controller of claim 1, wherein the one or more core applications include a network load balancer (NLB) configured to load balance the plurality of vBNG instances based on the vBNG instance information and a network resource manager (NRM) configured to: receive, from each vBNG instance of the plurality 
of vBNG instances, a respective subscriber count or a respective inflight 
information count;  and modify, for each vBNG instance of the plurality of vBNG 
instances, a respective entry of the NSDB based on the respective subscriber 
count or the respective inflight information count to generate modified subscriber information, wherein the NLB is configured to: recompute, for each vBNG instance of the plurality of vBNG instances, a subscriber load balancer 

instance of the plurality of vBNG instances, a respective subscriber load 
balancer credit;  and output a load balancer credit history to the NRM, the 
load balancer credit history being generated based on each respective 
subscriber load balancer credit.
5.  The BNG controller of claim 1, wherein the NSDB includes subscriber colocation information and BNG specific information.
6.  The BNG controller of claim 1, 
wherein the one or more core applications include dynamic high availability (DHA) configured to: dynamically spawn an additional vBNG instance to provide high availability to an existing vBNG instance of the plurality of vBNG instances, based on a configuration policy; and dynamically collapse one or more vBNG instances 
7.  The BNG controller of claim 1, 
wherein the one or more core applications are executed at a centralized computing device or executed at a plurality of networked computing elements distributed in a cloud configuration.  
8.  A method for managing subscriber logins for network subscribers, the method comprising: 
storing, by a network subscriber database (NSDB) of a broadband network gateway (BNG) controller, vBNG instance information for one or more subscriber devices, the vBNG instance information specifying a plurality of vBNG instances operable by one or more edge routers, wherein the plurality of vBNG instances are configured to receive requests to access service provider services from the one or more subscriber devices and to 
modifying, by a network instance and configuration manager (NICM) operable by one or more processors of the BNG controller, the vBNG instance information to include an additional vBNG instance to be added to the plurality of vBNG instances;  and outputting, by the NICM, to an edge router of the one or more edge routers, an instruction to generate the additional vBNG instance at the edge router.








9.  The method of claim 8, further comprising: receiving, by a network resource manager (NRM) operable by the one or more processors, a notification of 
insufficient resources from a particular vBNG instance of the plurality of vBNG 
instances;  outputting, by the NRM, to the NICM, a request to generate the 
additional vBNG instance for reducing a load at the particular vBNG instance in 
response to receiving the notification of insufficient resources, wherein outputting the instruction to generate the additional vBNG instance is in response to the request to generate the additional vBNG instance. 
10.  The method of claim 9, further comprising: outputting, by the NRM, to a 
network load balancer (NLB) operable by the one or more processors, a notification for recomputing load balancing in response to receiving the notification of 
11.  The method of claim 8, further comprising: receiving, by a network 
resource manager (NRM) operable by the one or more processors, from each vBNG 
instance of the plurality of vBNG instances, a respective subscriber count;  
modifying, by the NRM, for each vBNG instance of the plurality of vBNG 
instances, a respective entry of the NSDB based on the respective subscriber 
count to generate modified subscriber count information;  recomputing, by 
network load balancer (NLB) operable by the one or more processors, for each 

credit based on the modified subscriber count information;  outputting, by the 
NLB, to each vBNG instance of the plurality of vBNG instances, a respective 
subscriber load balancer credit;  and outputting, by the NLB, a load balancer 
credit history to the NRM, the load balancer credit history being generated 
based on each respective subscriber load balancer credit.
12.  An edge router comprising: a memory;  one or more processors in 
communication with the memory;  a broadband network gateway (BNG) virtual machine manager operable by the one or more processors and configured to 
receive, from a BNG controller, an instruction to generate a virtual BNG (vBNG) instance and, in response to the instruction, generate the vBNG instance to provision one or more vBNG instances 







13.  The edge router of claim 12, wherein the BNG virtual machine manager is further configured to: receive, from the BNG controller, an instruction to destroy a particular vBNG instance of the one or more vBNG instances; and destroy the 

a memory;  

a network subscriber database (NSDB) configured to store vBNG instance information for one or more subscriber 
devices, the vBNG instance information specifying a plurality of vBNG instances 
operable by one or more edge routers, wherein the plurality of vBNG instances 
are configured to receive requests to access service provider services from the 
one or more subscriber devices and to selectively authenticate the one or more 
subscriber devices for network services based on authentication information 
included in the requests to access services provider services;  and one or more core applications operable by the one or more processors, wherein the one or more core applications include a network instance and configuration manager (NICM) configured to: 


output, to an edge router of the one or more edge routers, an instruction to 
generate the additional vBNG instance at the edge router;  


2.  The BNG controller of claim 1, wherein the one or more core applications include a network resource manager (NRM) configured to: 
receive a notification of insufficient resources from a particular vBNG instance of the plurality of vBNG instances; and output, to the NICM, a request to generate the additional vBNG 
3.  The BNG controller of claim 2, wherein the one or more core applications include a network load balancer (NLB) configured to load balance the plurality of vBNG instances based on the vBNG instance information and wherein the NRM is further configured to: output, to the NLB, a notification for recomputing load balancing in response to receiving the notification of insufficient resources;  and output, to the NLB, an instruction to recompute load balancing for the additional vBNG instance, wherein the NLB outputs a load balancer credit to the additional vBNG instance in response to 
4.  The BNG controller of claim 1, wherein the one or more core applications include a network load balancer (NLB) configured to load balance the plurality of vBNG instances based on the vBNG instance information and a network resource manager (NRM) configured to: receive, from each vBNG instance of the plurality of vBNG instances, a respective subscriber count or a respective inflight information count;  and modify, for each vBNG instance of the plurality of vBNG instances, a respective entry of the NSDB based on the respective subscriber 
count or the respective inflight information count to generate modified subscriber information, wherein the NLB is configured to: recompute, for each vBNG instance of the plurality of vBNG instances, a subscriber load balancer 
8.  The BNG controller of claim 1, wherein the NSDB includes subscriber colocation information and BNG specific information.
11. The BNG controller of claim 1, wherein the one or more core 
applications include dynamic high availability (DHA) configured to: dynamically spawn an additional vBNG instance to provide high availability to an existing vBNG instance of the plurality of vBNG instances, based on a configuration policy;  and dynamically collapse one or more vBNG instances 
13.  The BNG controller of claim 1, wherein the one or more core applications are executed at a centralized computing device or executed at a plurality of networked computing elements distributed in a cloud configuration.
14.  A method for managing subscriber logins for network subscribers, the 
method comprising: 
storing, by a network subscriber database (NSDB) of a broadband network gateway (BNG) controller, vBNG instance information for one or more subscriber devices, the vBNG instance information specifying a plurality of vBNG instances operable by one or more edge routers, wherein the plurality of vBNG instances are configured to receive requests to access service provider services from the one or more subscriber devices and to 
authentication information included in the requests to access services provider 
services;  
modifying, by a network instance and configuration manager (NICM) 
operable by one or more processors of the BNG controller, the vBNG instance 
information to include an additional vBNG instance to be added to the plurality 
of vBNG instances;  outputting, by the NICM, to an edge router of the one or 
more edge routers, an instruction to generate the additional vBNG instance at 
the edge router; 




15.  The method of claim 14, further comprising: receiving, by a network 
resource manager (NRM) operable by the one or more processors, a notification 
of insufficient resources from a particular vBNG instance of the plurality of vBNG instances;  outputting, by the NRM, to the NICM, a request to generate the additional vBNG instance for reducing a load at the particular vBNG instance in 
response to receiving the notification of insufficient resources, wherein outputting the instruction to generate the additional vBNG instance is in response to the request to generate the additional vBNG instance. 
16.  The method of claim 15, further comprising: outputting, by the NRM, to a network load balancer (NLB) operable by the one or more processors, a notification for recomputing load balancing in response to receiving the notification of 
7.  The method of claim 14, further comprising: receiving, by a network 
resource manager (NRM) operable by the one or more processors, from each vBNG 
instance of the plurality of vBNG instances, a respective subscriber count;  
modifying, by the NRM, for each vBNG instance of the plurality of vBNG 
instances, a respective entry of the NSDB based on the respective subscriber 
count to generate modified subscriber count information;  recomputing, by 
network load balancer (NLB) operable by the one or more processors, for each 

credit based on the modified subscriber count information;  outputting, by the 
NLB, to each vBNG instance of the plurality of vBNG instances, a respective 
subscriber load balancer credit;  and outputting, by the NLB, a load balancer 
credit history to the NRM, the load balancer credit history being generated 
based on each respective subscriber load balancer credit.
21.  An edge router comprising: a memory;  one or more processors in 
communication with the memory;  a broadband network gateway (BNG) virtual machine manager operable by the one or more processors and configured to 
receive, from a BNG controller, an instruction to generate a virtual BNG (vBNG) instance and, in response to the instruction, generate the vBNG instance to provision one or more vBNG instances 



Therefore, the applicant is attempting to broaden the parent application's claims by eliminating some of the claim elements in the continuation at issue here. If allowed, the application at bar would unjustly extend applicant patent protection beyond the statutory period of the patent while, at the same time, granting broader protection to the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu [WO 2018019299 which is similar as EP 3493483 which used for citation] in view of Zhao [WO 2018/129957].
As claim 1, Wu discloses a broadband network gateway (BNG) controller [Fig 5 or 8 discloses a controller for managing vBNGs] that manages virtual BNG (vBNG) instances, the BNG controller comprising: a memory; one or more processors in communication with the memory; a network subscriber database (NSDB) configured to store vBNG instance information for one or more subscriber devices [Par. 0058-0062 
Since, a method and system for scaling in/out a module in the pool is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for generating an instruction for creating a new instance in the pool when the existing one is overloaded based on the number of connection is greater than threshold 
As claim 5, Wu discloses the NSDB includes subscriber colocation information and BNG specific information [Par. 0061]. 
As claim 7, Wu discloses the one or more core applications are executed at a centralized computing device or executed at a plurality of networked computing elements distributed in a cloud configuration [Fig 5 and 8, the applications are executed at central office]. 
As claim 8, Wu discloses a method for managing subscriber logins for network subscribers, the method comprising: storing, by a network subscriber database (NSDB) of a broadband network gateway (BNG) controller, vBNG instance information for one or more subscriber devices [Par. 0058-0062 disclose table for storing information of user for VBNG], the vBNG instance information specifying a plurality of vBNG instances operable by one or more edge routers [Par. 0058-0062 disclose information VBNG for each repeater or access node], wherein the plurality of vBNG instances are configured to receive requests to access service provider services from the one or more subscriber devices and to selectively authenticate the one or more subscriber devices based on authentication information included in the requests to access services provider services [Fig 9-10 discloses receiving a message from user, selecting a vBNG to perform access and authentication according to policy of services, Par. 0121].  However, Wu fails to disclose what Zhao discloses modifying, by a network instance and configuration manager (NICM) operable by one or more processors of the BNG controller, the vBNG instance information to include an additional vBNG instance to be added to the plurality of vBNG 
Since, a method and system for scaling in/out a module in the pool is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for generating an instruction for creating a new instance in the pool when the existing one is overloaded based on the number of connection is greater than threshold as disclosed by Zhao into the teaching of Wu.  The motivation would have been to improve throughput of the system.	
As claim 12, Wu discloses an edge router comprising: a memory;  one or more processors in communication with the memory;  one or more vBNG instances operable by the one or more processors and configured to receive a request to access service provider services from one or more subscriber devices, and selectively authenticate the one or more subscriber devices based on authentication information included in the requests to access services provider services [Fig 9-10 discloses receiving a message from user, selecting a vBNG to perform access and authentication according to policy of services, Par. 0121-0125]. However, Wu fails to disclose what Zhao discloses a broadband network gateway (BNG) virtual machine manager operable by the one or more processors and configured to receive, from a BNG controller, an instruction to generate a virtual BNG 
Since, a method and system for scaling in/out a module in the pool is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for generating an instruction for creating a new instance in the pool when the existing one is overloaded based on the number of connection is greater than threshold as disclosed by Zhao into the teaching of Wu.  The motivation would have been to improve throughput of the system.
Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu and Zhao as applied to claims 1 and 8 above, and further in view of Yanagisawa [US 2015/0339150].
As claim 2 and 9, Wu and Zhao fail to disclose what Yanagisawa [US 2015/0339150] the one or more core applications include a network resource manager (NRM) configured to receive a notification of insufficient resources from a particular vBNG instance of the plurality of vBNG instances [Par. 0071 discloses Fig 5, Ref 3 for receiving a load of VM]; and output, to the NICM, a request to generate the additional vBNG instance for reducing a load at the particular vBNG instance in response to receiving the notification of insufficient resources [Par. 0071 discloses Ref 3 generates a scaled out message for transmitting to Fig 5, HV], wherein the NICM is configured to 
Since, a method and system for scaling in/out a module in the pool is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for generating an instruction for creating a new virtual machine when the existing one is overloaded as disclosed by Yanagisawa into the teaching of Wu and Zhao.  The motivation would have been to improve throughput of the system.
Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu and Zhao as applied to claims 1 and 12 above, and further in view of Gao [US 8713151] or Arasaratnam [US 20110029970].
As claim 6, Wu and Zhao fail to disclose the one or more core applications include dynamic high availability (DHA) configured to: dynamically spawn an additional vBNG instance to provide high availability to an existing vBNG instance of the plurality of vBNG instances, based on a configuration policy; and dynamically collapse one or more vBNG instances which were providing high availability, based on the configuration policy. However, a method and system for dynamically spawn an additional vBNG instance to provide high availability to an existing vBNG instance of the plurality of vBNG instances, based on a configuration policy; and dynamically collapse one or more vBNG instances which were providing high availability, based on the configuration policy is well known and expected in the art as disclosed by Arasaratnam such as a workload manager for detecting workload above maximum threshold, then generate a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a well-known method and system for scaling in/out based on the load of the instances as disclosed by Arasaratnam/Gao in the system of Wu and Zhao.  The motivation would have been to improve the output of system.
As claim 13, Wu and Zhao fail to disclose the BNG virtual machine manager is further configured to: receive, from the BNG controller, an instruction to destroy a particular vBNG instance of the one or more vBNG instances; and destroy the particular vBNG instance in response to the instruction to destroy the particular vBNG instance. However, a method and system for receive, from the BNG controller, an instruction to destroy a particular vBNG instance of the one or more vBNG instances; and destroy the particular vBNG instance in response to the instruction to destroy the particular vBNG instance is well known and expected in the art as disclosed by Arasaratnam such as a workload manager for detecting workload above maximum threshold, then generate a request for a new virtual machine and workload is less than minimum threshold, the generate a request for removing a virtual machine [0028]; Gao such as a workload manager for detecting workload above maximum threshold for each server, then 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a well-known method and system for scaling in/out based on the load of the instances as disclosed by Arasaratnam/Gao in the system of Wu and Zhao.  The motivation would have been to improve the output of system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414